Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 03/17/2022 is acknowledged.
Claims 17 and 18 have been amended.
Claim 28 is cancelled. 
Claims 16-27, 29-32 are being considered on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20-27, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Aryana et al. (LWT, 40: 1808-1814 (2007), hereinafter R1) in view of Garrigues et al. (WO 2015/193459; hereinafter R2) with Rajagopal (J. Dairy Sci., 73:894-899 (1999) as evidence.
Claim 1 is a method for producing a fermented milk product comprising Lactobacillus casei and at least one other Lactobacillus sp. having deficiency in lactose metabolism, but capable of metabolizing added sucrose in the milk. The method is claimed to produce a product with high counts of the probiotic culture. 
Claim 17 requires the addition of galactose and glucose to milk to be fermented by lactic acid bacterial mutants which are deficient in lactose metabolism; i.e. lac-. 
Claim 16 - R1 discloses a method for producing a fermented milk comprising L. casei, L. bulgaricus and S. thermophilus. (Abstract).
Claim 1 - R1 discloses the details of the fermentation process wherein the milk base is inoculated with said lactic bacteria. (page 1809, Yogurt Manufacture). 
Claims 21-26 - R1 discloses the counts of L. casei indicating counts of above 7X10^6 CFU/g (Fig. 4). It is noted that bacterial counts in a fermented milk product will be a function of the initial input and the storage conditions. A product with a higher initial input of starters and a more controlled storage conditions will show higher counts during the shelf life of the product. Therefore, higher counts of L. casei as recited in claims 21-26 would have been obvious, absent any evidence to the contrary. 
Furthermore, R1 quotes Lankaputhra et al. (1996) stating that yogurt pH below 4.3 greatly affected the viability of probiotic bacteria. R1 discloses that at week 5, the counts of yogurt with P95 appeared markedly lower than GR and HP. This may be explained by the mean pH of yogurts with P95 being 4.32, close to the critical pH of 4.3. (page 1812, the passage below Fig. 4). Therefore, controlling the pH of the product for assuring the survival of the probiotic Lactobacillus casei is critical. 
R1 discloses that a lower pH of the product at storage caused lower counts of the probiotic culture; i.e. L. casei. This disclosure is motivating for controlling product’s pH in storage, i.e. controlling post acidification of the product by suitable means. 
Claims 16, 17 - R2 discloses lactase deficient lactic acid bacteria comprising S. thermophilus and L. delbrueckii ssp. bulgaricus. These mutants are designated S. thermophilus (ST CHCC17861 and ST CHCC17862) that are lac-, suc+, gal+ and glc+. The mutant derived from the L. bulgaricus is designated (LB CHCC18944) that is lac-, suc+, gal+ and glc+.  (page 38-39)
R2 discloses that said mutants may be used as single strains or in combination. Milk acidification, using these mutants, will depend on the addition of fermentable carbohydrates different from lactose. (Example 2)
R2 discloses that sucrose is metabolized by lactose deficient strains in a process that is nearly as fast as the process caused by the strains having the ability to metabolized lactose. (page 39, last par. and page 40, first par. )
Claims 16, 17 - Since the mutants disclosed by R2 are capable of metabolizing sucrose, galactose and glucose, adding any of these sugars to the fermentation medium will bring about a controlled acidification of the medium due to the fact that lactose is not metabolized (R2 at Example 3). 
It is noted that claim 20 is limited to a strain of S. thermophilus that is a proteolytic strain. Rajagopal (1990) clearly discloses that the yogurt starters are proteolytic. Both L. bulgaricus and S. thermophilus are proteolytic species. Therefore, it would have been obvious that including S. thermophilus to produce a fermented milk product, would introduce proteolytic activity into the system. (Rajagopal, page 895, Results and Discussion)
Claim 32 is limited to a shorter acidification time than a comparable method that does not comprise adding the at least one further strain of lactic acid bacteria. However, R1 while comprising L. casei, will obviously have a shorter acidification time due to the presence of one further strain of lactic acid bacteria. Additionally, using the mutant of R2 in the method of R1 will bring about a shorter acidification time because the mutant of R2 is an acid producer.  
Since prolonging the shelf life of the fermented product is a quality attribute of the product, one of ordinary skill would have been motivated to modify the method of R1 by using the mutant strain of R2 (Example 3). One would do so to extend the shelf life of the fermented product by reducing the post-acidification of the product during storage; leading to higher viable probiotic counts in the fermented product. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a fermented milk product comprising L. casei and one more Lactobacillus sp. that is deficient in lactose metabolism. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aryana et al. (LWT, 40: 1808-1814 (2007), hereinafter R1) in view of Garrigues et al. (WO 2015/193459; hereinafter R2) and Cravero et al. (US 6,033,691; hereinafter R3)
R1 and R2 are silent regarding the use of L. casei ATCC 55544. 
R3 discloses the use of L. casei ATCC 55544 in fermented milks. 
Therefore, the use of this specific strain for producing a fermented milk would have been motivated. 
Claims 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aryana et al. (LWT, 40: 1808-1814 (2007), hereinafter R1) and Garrigues et al. (WO 2015/193459; hereinafter R2), further in view of Garrigues et al. (EP 2 957 180; hereinafter R4)
The disclosures of R1-R2 are incorporated by reference as outlined above.
R2 discloses a strain of L. bulgaricus which is deficient in lactose metabolism (free of beta-galactosidase). This strain is specifically used to control the post-acidification of fermented milks (Example 3). However, R2 is silent regarding the strains recited in claim 19. 
R4 discloses the exact strains of claim 19. These strains designated DSM 28952, DSM 28953 and DSM 28910 are lactose deficient lactic acid bacteria. They are used in producing fermented milks. Since they are not able to metabolize lactose, they produce acid from other carbohydrates, e.g. glucose, therefore, post acidification of the product will be controlled. 
Since R2 teaches of a strain of L. bulgaricus which is deficient in lactose metabolism and useful for reducing post-acidification of fermented milks, the use of other strains of lactic acid bacteria that are deficient in lactose metabolism, employed for the same purpose of extending the shelf life of the product; would have been motivated. The modification of R1-R2 by substituting the mutant strain of R2 with the strains disclosed by R4 would have been well within one’s ordinary skill in the art. Absent any evidence to the contrary, there would have been a reasonable expectation of success in producing a fermented milk product with an extended shelf life. 
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not persuasive.
	1.	Applicant argues that problems encountered with L. casei fermentation are not even acknowledged by the combination of cited references. 
	a.	R1 clearly discloses that low pH affects the survival of probiotics by stating that at pH 4.32 (close to the critical pH 4.3) probiotic counts are lower at 5 weeks of storage. This teaching is sufficient for controlling the pH of the product during storage (post-acidification) to assure the survival of the probiotics in the fermented product. 
	2.	Applicant argues that the combinations of the cited references provide no reason to modify R1 in the manner asserted for the rejection. 
	a.	As stated above, low pH is detrimental to the survival of probiotics. One of ordinary skill in the art would easily be motivated to control the pH of the fermented product during storage by any suitable means. A practical means of controlling the post-acidification of the product is clearly set forth by the secondary reference; suggesting to take advantage of mutants that cannot metabolized natural milk sugar; i.e. lactose, but they metabolized sucrose, galactose or glucose. Therefore, given a predetermined concentration of these fermentable sugars, the pH of the fermented product, after acidification, will stay constant and the constant suitable pH will protect the probiotics from the detrimental effect of low pH as mentioned by R1.  
	b.	In addition to what is disclosed by R1 regarding the low product pH affecting probiotic counts, Sidira et al. (J. Dairy Sci. 96: 3369-3377 (2013) investigates the survival of Lactobacillus casei ATCC 393 in probiotic yogurts. Sidira et al. discloses that acid resistance or cold tolerance of L. casei ATCC 393 apparently allows for increased survival compared with L. bulgaricus in yogurt formulations. (Abstract). Sidira et al. clearly states that the high survival rates of L. casei ATCC 393 observed in their study could be attributed to the acid-resistant nature of the strain (page 3375, para. 1)
		Therefore, since acid-sensitive strains have low survival in probiotic products, it would have been motivating to one of ordinary skill in the art to either use an acid resistant L. casei (as taught by Sidira et al. (2013)) OR to control product pH in storage using suitable means including the use of mutant yogurt starter cultures so that a controlled pH (lack of post-acidification) protects acid sensitive probiotic cultures. 
	3.	Applicant argues that R2 does not even mention L. casei.
	a.	R2 is a teaching reference to teach that by using mutant yogurt cultures, one may control the rate and concentration of lactic acid in the fermented product. R2 teaches of means of controlling the post-acidification of the product due to continued lactose fermentation if regular yogurt starter cultures are used. 
	4.	Applicant argues that the Examiner has not provided any reason as to why a person of ordinary skill in the art would have been motivated to use R2’s lactose deficient strains.
	a.	As detailed above, sensitivity of the probiotic strain to acid lactic produced through fermentation of lactose motivates on of ordinary skill in the art to use an acid resistant probiotic strain or to control pH (acidity level) through the use of mutant strains; incapable of metabolizing lactose. Using such strains necessitates the use of other sugars such as sucrose, galactose or glucose whose concentrations for a safe pH level can be easily determined. 
	5.	Applicant argues that the Examiner states the probiotic counts depend on the initial input and storage conditions, however, other factors such as growth of starter cultures and acid products are also inhibiting factors for high counts of probiotic cultures.
	a.	The sensitivity of the probiotic culture to excess acidity is discussed above. To have an improved survival of the probiotic culture, acid tolerant probiotics, e.g. L. casei is disclosed by Sidira et al. (2013). It is evident that when an acid tolerant strain is not available, the next best strategy would be controlling the pH of the product during storage. Post-acidification of the product is clearly discussed as a quality defect in fermented product as disclosed by R2. Therefore, the use of mutants for controlling pH would have been an alternative method to the use of acid resistant probiotic cultures.
		The investigation of the effect of inulins on the quality of yogurt does not directly focus on pH effects. However, the hint that low pH is detrimental to the survival of probiotic culture is sufficient to modify the method for having a higher survival rate of L. casei to comply with the requirements for a product to be claimed as a probiotic product. The product with higher probiotic counts during storage is more desirable, more efficient and more durable. 
	See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves
	No claims are allowed.
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791